MOORE, J.
Appellant applied for and obtained an order *246for a suspensive appeal from a judgment against him for a specific sum .
March 5, 1906.
The Court fixed the amount of the bond at Fifty Dollars and it was accordingly furnished. As this amount does not exceed by one-half the amount for which'the judgment was given, C.* P. 575-, the appellee thereupon moved to dismiss the appeal on the ground that the amount of the bond is not sufficient to justify a suspensive appeal.
That proposition may be true, but it does not lead up to the dismissal of the appeal. Where by order of Court a suspen-sive appeal has been allowed on appellant’s furnishing bond in an amount fixed by the Court and bond has been furnished accordingly, it will not be dismissed because it cannot be maintained. Though not good as a suspensive appeal, it stands as a devolutive appeal.
Marx Weill vs. M. Schwartz 51 A. 1547.
Suc. of Bey, 47 A. 219.
Suc. of Armat 20 A. 340.
Suc. of Keller 39 A. 579.
Duperon vs. Van Wickle 1 Rob. 324.
Tipton vs. Cron 3 R. 63.
Jones vs. Frellsen 9 R. 185.
Surget vs. Stanton 10 A. 318.
Rachel vs. Rachel 11 A. 687.
Micheuer vs. Reinach 47 A. 360.
The motion to dismiss is denied, and the appeal is maintained as a devolutive appeal.